THE THIRTEENTH COURT OF APPEALS

                                     13-17-00027-CV


                        SASHIDHAR GANTA AND NALINI GANTA
                                       v.
                                 SEAN WILLIAMS


                                    On Appeal from the
                       201st District Court of Travis County, Texas
                           Trial Cause No. D-GN-15-002284


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

November 15, 2018